COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     ORDER OF ABATEMENT

Appellate case name:      Carlton Charles Penright v. The State of Texas

Appellate case number:    01-12-000647-CR

Trial court case number: 1247950

Trial court:              174th District Court of Harris County

        One of appellant’s complaints on appeal is that the trial court failed to conduct a hearing
on his motion for new trial. The record bears out appellant’s contention that the trial court had
determined it would hold and schedule a hearing on the motion for new trial but was unable to
conduct the hearing as anticipated due to scheduling conflicts. As a result, the motion for new
trial was overruled by operation of law before the trial court could conduct the hearing.
        We abate this appeal, remove it from this Court’s active docket, and direct the trial court
to conduct a hearing on appellant’s motion for new trial. A representative of the Harris County
District Attorney’s Office and Appellant’s counsel, Jani Maselli, shall be present. Appellant
shall also be present for the hearing, either in person, or by closed video teleconference.1
        We direct that the reporter’s record of the hearing on the motion for new trial and the
supplemental clerk’s record be certified and sent to our Clerk for filing in this proceeding within
60 days of the date of this order. The appeal is abated, treated as a closed case, and removed
from this Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the supplemental clerk’s record and reporter’s record containing the transcript of the hearing is
filed in this Court. The court coordinator of the trial court shall set a hearing date and
notify the parties of such date.




1      Any such teleconference must use a closed-circuit video teleconferencing system that
       provides for a simultaneous compressed full motion video and interactive communication
       of image and sound between the trial court, appellant, and any attorneys representing the
       State or appellant. On request, appellant and his counsel shall be able to communicate
       privately without being recorded or heard by the trial court or the attorney representing
       the State.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually    Acting for the Court


Date: October 21, 2013